DETAILED ACTION
This Office action is in response to Application filed on September 12, 2019.
Claims 21-40 are pending.
Claims 27-33 are rejected.
Claims 21-26 and 34-40 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
This application is the National Stage filing under 35 U.S.C. § 371 of International Application No. PCT/US18/21836 filed on March 9, 2018, which claims the benefit of 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 12, 2019 was filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “memory interface configured to send to a memory the coding rate scaling factor” in claim 21, and “memory interface configured to send to a memory the CQI index received from the UE” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek (CSI Definition for Rel-13 MTC [R1-157386], cited in the IDS submitted on September 12, 2019) in view of Yerramalli et al. (US 2017/0347353 A1, “Yerramalli”) and Known Prior Art (Office Notice).
Regarding claim 27, MediaTek discloses an apparatus of a NodeB (eNB) operable to decode channel quality indication (CQI) information received from a user equipment (UE) (an eNB receives a CQI index, see pg. 3, ¶ 1), the apparatus comprising: 
one or more processors configured to (the eNB must have a processor to perform its functions):
encode, at the eNB, a coding rate scaling factor for transmission to the UE (the eNB configures a UE with a number of repetitions/subframes, which means that the eNB must encode the information into a signal for transmission, see pg. 2, last ¶ and pg. 3, “Proposal #2”); and 
decode, at the eNB, a CQI index received in a channel state information (CSI) report from the UE (the eNB receives a CQI index from the UE, see pg. 3, ¶ 1), wherein the CQI index corresponds to a scaled modulation and coding rate based on the coding rate scaling factor (the CQI index corresponds to a modulation and code rate in a CQI table, where the number of repetitions/subframes can be used along with TBS and SNR to determine the corresponding CQI index, see Table 1 on pg. 2, pg. 3, last ¶, and Table 2 on pg. 3; for example, if SNR is -4dB, TBS is 1000 bits, and the number of repetitions/subframes is 40, the UE can derive CQI index of 5); and 
a memory interface configured to send to a memory the CQI index received from the UE (the eNB must store the received CQI index to retrieve the corresponding modulation and code rate for encoding data for transmission to the UE, see pg. 1, last ¶ and pg. 3, “Proposal #2”).
However, MediaTek does not explicitly disclose an eNB and a UE in a wideband coverage enhancement (WCE) for MulteFire system.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MediaTek as taught by Yerramalli, since the modification, as suggested in ¶¶ 4, 33 of Yerramalli, enables mapping of uplink control information (UCI) to different communication resources taking into account certain constraints to make UCI reporting more efficient.
However, MediaTek and Yerramalli do not explicitly disclose a Next Generation NodeB (gNB). 
Here, Examiner takes an Official Notice. It was well-known in the art at the time of filing that the 3GPP standard body was working on 5G standard which included Next Generation NodeB (gNB).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MediaTek and Yerramalli as taught by Known Prior Art, since the modification would enable the eNB of MediaTek and Yerramalli to conform to a well-known next generation communication protocol (5G, NR), thereby realizing improved throughput and functionalities provided by the next generation communication protocol.
Regarding claim 28, MediaTek discloses a transceiver (the eNB must have a transceiver to transmit and receive signals) configured to: 

receive the CQI index in the CSI report from the UE (the eNB receives a CQI index from the UE, see pg. 3, ¶ 1).
Regarding claim 29, MediaTek discloses wherein the one or more processors are further configured to encode the coding rate scaling factor for transmission to the UE between the eNB and the UE (the eNB configures a UE with a number of repetitions/subframes, which means that the eNB must encode the information into a signal for transmission, see pg. 2, last ¶ and pg. 3, “Proposal #2”).
However, MediaTek does not explicitly disclose via radio resource control (RRC) signaling between the eNB and the UE.
Yerramalli discloses via radio resource control (RRC) signaling between the eNB and the UE (RRC signaling between an eNB and a UE is used to configure lower layers, see ¶ 62).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MediaTek as taught by Yerramalli, since the modification, as suggested in ¶¶ 4, 33 of Yerramalli, enables mapping of uplink control information (UCI) to different communication resources taking into account certain constraints to make UCI reporting more efficient.
However, MediaTek and Yerramalli do not explicitly disclose the gNB. 
Here, Examiner takes an Official Notice. It was well-known in the art at the time of filing that the 3GPP standard body was working on 5G standard which included Next Generation NodeB (gNB).

Regarding claim 30, MediaTek discloses wherein the coding rate scaling factor is cell-specific or UE specific (the eNB configures low complexity UEs with a number of repetitions/subframes [i.e., coding rate scaling factor], see Table 1 on pg. 2, pg. 2, last ¶ and pg. 3, “Proposal #2”).
Regarding claim 31, MediaTek discloses wherein the coding rate scaling factor is configured based on a number of time domain repetitions and transport block size (TBS) scaling (the number of repetitions/subframes can be based on the size of transport block, the number of resource elements used in each subframe/repetition, and the number of repetitions/subframes, see Table 1 on pg. 2, pg. 2, last ¶, and Table 2 on pg. 3).
Regarding claim 32, MediaTek discloses wherein the one or more processors are further configured to perform a downlink transmission with the UE that is enhanced (the eNB uses the received CQI index to retrieve the corresponding modulation and code rate for encoding data for transmission to the UE [i.e., enhance downlink transmission], see pg. 1, last ¶ and pg. 3, “Proposal #2”) using time domain repetitions and transport block size (TBS) scaling (the corresponding modulation and code rate is determines based on the received CQI index, which is determined based on the number of repetitions/subframes and TBS, see pg. 2, last ¶ and Table 2 on pg. 3).
Regarding claim 33, MediaTek discloses wherein the coding rate scaling factor is configured based on one or more of a number of time domain repetitions, transport block size (TBS) scaling, a number of frequency domain repetitions or a power boosting factor (the number of repetitions/subframes can be based on the size of transport block, the number of resource elements used in each subframe/repetition, and the number of repetitions/subframes, see Table 1 on pg. 2, pg. 2, last ¶, and Table 2 on pg. 3).

Allowable Subject Matter
Claims 21-26 and 34-40 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 21, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
An apparatus of a MulteFire (MF) wideband coverage enhancement (WCE) user equipment (UE) operable to report channel quality indication (CQI) information to a base station, the apparatus comprising: 
one or more processors configured to: 
decode, at the MF WCE UE, a coding rate scaling factor received from the base station; 
calculate, at the UE, a modulation and coding rate based on a channel measurement between the base station and the MF WCE UE; 
scale, at the UE, the modulation and coding rate using the coding rate scaling factor to form a scaled modulation and coding rate;

encode, at the UE, the CQI index for transmission to the base station; and 
a memory interface configured to send to a memory the coding rate scaling factor.
MediaTek (CSI Definition for Rel-13 MTC [R1-157386], cited in the IDS submitted on September 12, 2019) discloses a UE being configured with a number of repetitions/subframes (see pg. 2, last ¶ and pg. 3, “Proposal #2”) and calculating modulation code rate using a CQI table (see Table 1 on pg. 2) based on SNR (i.e., channel measurement), a number of repetitions/subframes and TBS (see Table 2 on pg. 3). 
However, prior arts, alone or in combination, do not disclose scaling modulation and code rate in the CQI Table using the number of repetitions/subframes (i.e., scaling factor) to form a scaled modulation and coding rate, selecting a CQI index that corresponds to the scaled modulation and coding rate, and encoding the CQI index for transmission to the base station.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 22-26 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 34-40, please see above explanation for reasons for indicating allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Futagi et al. (US 2010/0290559 A1, “Futagi”) discloses multiplying a control channel CQI by a scaling factor to increase the range set-up in a CQI table comprising CQI values and spectral efficiency (SE) values (see FIG. 13 and ¶ 55).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474